Citation Nr: 1326815	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to an initial compensable rating for peripheral neuropathy of each lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2010 rating decisions.  In the May 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted service connection and assigned an initial 30 percent rating for PTSD with depression, effective January 16, 2007.  

In October 2008, the Veteran filed a claim for an increased rating for his service-connected PTSD.  With this October 2008 claim, he submitted a statement from his wife in which she described the Veteran's symptoms and behavior.  Also associated with the claims file within one year of the May 2008 rating decision were VA treatment records which include treatment for PTSD as well as a December 2008 VA examination evaluating the Veteran's PTSD.  In a May 2009 rating decision, the RO in Pittsburgh, Pennsylvania continued the 30 percent rating for PTSD with depression.  

While the RO indicated that it was adjudicating a claim for an increased rating for PTSD with depression, new and material evidence was associated with the claims file within one year of the May 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2012).  The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, the claim has been characterized as reflected on the title page.  

Similarly, in an April 2010 rating decision, the RO granted service connection for type II diabetes mellitus with peripheral neuropathy of the lower extremities, effective July 16, 2009.  The RO indicated that a 20 percent rating was being assigned for the use of oral medication and diet to control diabetes mellitus and stated that the peripheral neuropathy of the lower extremities was noncompensable (0 percent disabling).  

In June 2010, the Veteran filed a claim for service connection for peripheral neuropathy in the bilateral lower extremities.  Within one year of issuance of the April 2010 rating decision, additional VA treatment records which are pertinent to the question of the severity of the Veteran's peripheral neuropathy affecting the bilateral lower extremities were associated with the claims file.  In a July 2010 rating decision, the RO continued the noncompensable rating for peripheral neuropathy of the lower extremities.  While, in the July 2010 rating decision, the RO indicated that it was adjudicating the Veteran's claim for an increased rating, in light of new and material evidence being added to the claims file within one year of issuance of the April 2010 rating decision, this issue is also characterized as a claim for a higher initial rating.  See Buie, supra; 38 C.F.R. § 3.156(b).  

The Veteran's Virtual VA file includes his representative's July 2013 Informal Hearing Presentation (IHP), but does not include any additional relevant evidence.

The claim for a higher rating for PTSD with depression was most recently addressed in a January 2010 a supplemental statement of the case (SSOC).  Additional pertinent medical evidence has been added to the claims file since this time.  The Veteran has not submitted a waiver of RO consideration of this evidence; however, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

The claims file reflects that the Veteran was previously represented by the Blinded Veterans Association (as reflected in a January 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In October 2008 the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Disabled American Veterans as his representative.  

In December 2010, the Veteran's representative indicated that the Veteran was submitting his VA Form 9 in response to the November 2010 a statement of the case (SOC) denying an evaluation in excess of 20 percent for type II diabetes mellitus.  The November 2010 SOC, however, addressed the claim for a compensable evaluation for peripheral neuropathy of each lower extremity.  It is unclear whether the Veteran's representative intended that the December 2010 communication should raise a claim for a rating in excess of 20 percent of type II diabetes mellitus.  This matter is REFERRED to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding VA and private treatment records and to afford the Veteran additional VA examinations to evaluate the current severity of his service-connected PTSD with depression and peripheral neuropathy of the lower extremities.  

Accordingly, the case is REMANDED for the following action:
	
1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder or peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  

(a)  Any outstanding treatment records from the Butler VA Medical Center (VAMC) , dated since May 2009, to include a complete copy of a November 2009 social work note (part of which was submitted by the Veteran); 

(b) Additional records from the DuBois Vet Center, dated since November 2007 (as referenced during VA treatment in January 2008 and as identified in a November 2008 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)); 

(c) Any treatment records from a private psychologist, Dr. D. (as identified during VA treatment in November 2007); 

(d)  Any additional records from the DuBois Regional Medical Center (DRMC), dated since April 2007 (as referenced during a November 2007 VA PTSD examination); and 

(e)  Any additional records from Dr. D. at Bright Horizons, dated since October 2007 (as referenced during VA treatment in February 2008).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected PTSD with depression.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD with depression.  The examiner must conduct a detailed mental status examination.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD with depression.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD with depression, and an explanation of what the score means.  

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected PTSD with depression, from those attributable to any other diagnosed disorder or condition.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected PTSD with depression.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In a May 2007 letter, the Veteran's private psychiatrist reported that he had bipolar affective disorder and generalized anxiety disorder.  He stated that, in the past year, the Veteran started talking about his Vietnam War experience and admitted symptoms consistent with PTSD.  Treatment records from this psychiatrist, dated since January 2007, reflect diagnoses of major depressive disorder, generalized anxiety disorder, and PTSD.  

* VA treatment records include Axis I diagnoses of bipolar disorder, adjustment disorder with depressed mood, and PTSD, in numerous social work progress notes, for example, in November 2007.  

* The Axis I diagnoses following psychiatric treatment in August 2007 included PTSD, chronic, and bipolar disorder, nothing specific.  In regard to bipolar disorder, the psychiatrist commented that he was doubtful about the Veteran being treated for depression and bipolarity, as his most likely diagnosis was  PTSD and depression.  

* The Axis I diagnoses on VA PTSD examination in November 2007 were PTSD, alcohol dependence, and cognitive disorder not specified, secondary to a history of three separate cerebral vascular accidents (CVAs).  

* The VA psychiatrist's diagnoses following treatment in June 2008 were bipolar disorder, nothing specific; PTSD; chronic anxiety and depression, secondary to PTSD; and major depression, recurrent.  

* The VA psychiatrist's diagnoses following treatment in July 2008 were PTSD, bipolar disorder, dysthymic disorder, and major depression secondary to PTSD.  The psychiatrist commented that the Veteran continued to have a lot of PTSD symptoms and his bipolar disorder appeared to be under control.  

* On VA examination in December 2008, the examiner commented that the Veteran had been variously diagnosed with bipolar disorder (which many of his doctors had indicated was unfounded, as was the opinion of the VA examiner) and PTSD.  The examiner rendered Axis I diagnoses of PTSD, moderate to occasionally moderately severe; alcohol dependence, severe by history, currently in only partial remission (not service-related); adjustment disorder with depression, moderately intense, secondary to multiple life issues and stressors (not service-related); and rule out dementia, mild, secondary to CVAs (not service-related).  He commented that the Veteran's PTSD symptoms appeared to be slightly increased over his last assessment in October 2007 but that, more obvious, was his depression over his failing health and other related issues such as his forced retirement with financial difficulties and marital discord.   

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected peripheral neuropathy of each lower extremity.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all symptoms (and associated impairment of function) related to peripheral neuropathy in each lower extremity.  He or she should opine as to whether peripheral neuropathy results in impairment that is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

In rendering the requested opinion, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected peripheral neuropathy of the lower extremities from those attributable to any other disability that is not service-connected, to include the Veteran's December 2006 cerebrovascular accident involving the right frontoparietal area.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected peripheral neuropathy of the lower extremities.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In December 2006, the Veteran presented to the DRMC with new onset left hand and left lower extremity weakness.  The primary diagnosis was CVA involving the right frontoparietal area.  During his hospitalization, the Veteran gave a history of a prior CVA two years earlier with minimal left-sided neurologic residual.  The Veteran added that it was his left arm which was affected by the prior stroke.  He reported no symptoms involving his left lower extremity at that time.  On examination, sensation to light touch in the lower extremities was normal, bilaterally.  There was subtle weakness involving the left lower extremity identified by one physician, while another physician stated that strength in the left lower extremity was within functional limits.  

* A January 2007 private treatment record includes an impression of left lower leg weakness from stroke.  

* In April 2007, the Veteran was admitted to DRMC for increasing left-sided weakness.  The discharge diagnoses included right parietal occipital CVA and left hemiparesis.  On examination, the left side was slightly weaker than the right and there was decreased coordination in the left upper and lower extremities.  

* In a December 2009, the Veteran's VA podiatrist commented that the Veteran suffered from moderate diabetic peripheral neuropathy.  

* During VA diabetes mellitus examination in April 2010, the Veteran reported that he had had approximately three strokes, in 1993, 2006, and 2007, which had affected his right leg with weakness.  However, later in the examination report, the examiner commented that the Veteran reported left leg weakness after a stroke.  The Veteran reported left big toe tingling and numbness for about a year, with tingling starting in his right big toe.  The pertinent diagnosis was early diabetic neuropathy in bilateral great toe area but no functional loss at this juncture.  

* A June 2010 VA electromyography (EMG) consultation note reflects that the Veteran had a history of a stroke with left-sided weakness, although he reported complete resolution.  The physician commented that he might have some claudication symptoms on the left or this might be residual weakness from his stroke.  The electrodiagnostic diagnosis was findings in the bilateral lower extremities and right upper extremity most consistent with peripheral polyneuropathy.  The physician commented that peripheral polyneuropathy may be associated with both diabetes and Agent Orange exposure as well as alcohol abuse.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



